        Case 2:16-cv-00282-SAB     ECF No. 18   filed 07/10/20     PageID.93 Page 1 of 2



 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                    Jul 10, 2020
 4                                                                       SEAN F. MCAVOY, CLERK




 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 JOHN ASKINS,                                    NO. 2:16-CV-00282-SAB
 9               Plaintiff,
10               v.                                ORDER DISMISSING CASE

11 CAVALRY INVESTMENTS, LLC, and
12 SUTTELL, HAMMER & WHITE, P.S.,
13               Defendants.
14
15         Before the Court is the parties’ Stipulated Motion to Dismiss with Prejudice,
16 ECF No. 17. The parties stipulate and request the Court dismiss this matter with
17 prejudice and without an award of fees or costs to any party. Pursuant to Fed. R.
18 Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good
19 cause to accept the stipulation and enter it into the record.
20         Accordingly, IT IS HEREBY ORDERED:
21         1. The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 17, is
22 ACCEPTED and ENTERED into the record.
23         2. This matter is DISMISSED with prejudice and without costs or attorney
24 fees to any party.
25         3. Any pending motions are dismissed as moot.
26 //
27 //
28 //

     ORDER DISMISSING CASE * 1
      Case 2:16-cv-00282-SAB     ECF No. 18    filed 07/10/20   PageID.94 Page 2 of 2



1        4. The trial date and any remaining pretrial deadlines are stricken
2        IT IS SO ORDERED. The District Court Executive is hereby directed to
3 file this Order, provide copies to counsel, and close the file.
4        DATED this 10th day of July 2020.
5
6
7
8
9
                                                       Stanley A. Bastian
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
